DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06 December 2022, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US PGPUB 2017/0126216 – previously presented) in view of Sugiura et al. (US PGPUB 2018/0287567).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 8, 10, 12 – 15, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPUB 2017/0126216 – previously presented) in view of Sugiura et al. (US PGPUB 2018/0287567).
Regarding independent claim 1, Kim discloses a signal measurement apparatus (e.g. Fig. 4A) comprising: an amplifier (e.g. 120) configured to receive a differential voltage signal, amplify the received differential voltage signal, and output the amplified differential voltage signal (e.g. Fig. 6 and paragraph 82); and a controller (e.g. 402) configured to output a control signal to control a switching circuit (e.g. paragraphs 8 and 9); wherein the switching circuit is configured to change connections between input terminals (e.g. paragraphs 8 and 9).  Kim fails to teach in response to a signal value of an output signal of the amplifier satisfying a condition, reversing the connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted, the connections include a first connection connecting to a first input terminal of the amplifier and a second connection connecting to a second input terminal of the amplifier.  
Sugiura teaches it is known to reverse the connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted, as claimed (e.g. paragraphs 34 – 35). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the circuitry as taught by Kim with the differential amplification circuitry as taught by Sugiura, since such a modification would provide the predictable results of more effectively amplifying the differential signal.
	Regarding independent claim 12 and claim 13, Kim discloses a signal measurement method comprising: transmitting, by a signal measurement apparatus, a current signal to a measurement object (e.g. paragraph 45); receiving, by the signal measurement apparatus, a differential voltage signal induced by the current signal from the measurement object; inputting the received differential voltage signal to an amplifier (e.g. paragraph 45); and changing connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted (e.g. paragraph 46) wherein the changing of the connections comprises changing the connections with a switching circuit positioned between the paths along which the differential voltage signal is transmitted and the amplifier (e.g. paragraphs 8 and 9).  Kim fails to teach in response to a signal value of an output signal of the amplifier satisfying a condition, reversing the connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted, the connections include a first connection connecting to a first input terminal of the amplifier and a second connection connecting to a second input terminal of the amplifier.  
Sugiura teaches it is known to reverse the connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted, as claimed (e.g. paragraphs 34 – 35). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the circuitry as taught by Kim with the differential amplification circuitry as taught by Sugiura, since such a modification would provide the predictable results of more effectively amplifying the differential signal.
Regarding claim 2, Kim discloses the switching circuit is further configured to reverse the connections based on the control signal (e.g. paragraphs 83 – 85 and Fig. 6).
Regarding claims 3 and 14, Kim discloses the controller is further configured to output a control signal to change a connection of the switching circuit, in response to the signal value of the amplified differential voltage signal reaching a first threshold value (e.g. paragraph 54; the sampler and holder necessarily holds the signal until it reaches a certain level).
Regarding claims 4 and 15, Kim discloses the controller is further configured to output the control signal to change the connection of the switching circuit, in response to the signal value of the output signal of the amplifier reaching the first threshold value and then reaching a second threshold value, wherein the first threshold value and the second threshold value are different values (e.g. paragraphs 68 – 69).
Regarding claims 5 – 7, 9, 11, 16, and 20, Kim discloses the claimed invention except for a counter and a chopper circuit.  These are well known in the art.
Segiura teaches a chopper stabilized instrumentation amplifier for signal measurement (e.g. ABSTRACT AND paragraphs 34 - 35) that includes a chopper circuit as claimed (e.g. column 7, line 40 – column 2, line 22).   
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the circuitry as taught by Kim with the chopper circuit as taught by Segiura, since such a modification would provide the predictable results of providing a signal that is not corrupted by noise components.
Regarding claims 8 and 17, Kim discloses the controller is further configured to output a control signal to input a reset signal into the input terminals of the amplifier during a time interval after the signal value of the amplified differential voltage signal is sampled (e.g. paragraph 46).
	Regarding claim 10, Kim discloses the time interval is a time interval from a time corresponding to a 180-degree phase of the current source to a time corresponding to a 360-degree phase of the current source (e.g. paragraph 81).
	Regarding claim 18, Kim discloses anon-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the signal measurement method of claim 12 (e.g. paragraph 109).
	Regarding independent claim 19, Kim discloses a signal measurement apparatus (e.g. Fig. 4A) comprising: a receiver configured to receive a measured differential voltage signal (e.g. paragraph 49); a capacitor (e.g. 410) configured to remove a voltage component from the differential voltage signal and output a resultant differential voltage signal (e.g. paragraph 65); a switching circuit configured to receive the resultant differential voltage signal and adjust a polarity of the resultant differential voltage signal (e.g. Fig. 6); and an amplifier configured to receive the adjusted resultant differential voltage signal, amplify the adjusted resultant differential voltage signal, and output the amplified signal (e.g. paragraphs 8 and 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792